- This is converted by Appatura As filed with the Securities and Exchange Commission on May 16, 2017 File No. 333-37115 ICA No. 811-08399 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 88 x And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 90 x PIMCO Variable Insurance Trust (Exact name of Registrant as Specified in Trust Instrument) 650 Newport Center Drive Newport Beach, California 92660 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (866) 746-2606 Copy to: Robert W. Helm, Esq. Brendan C. Fox, Esq. Dechert LLP 1treet, N.W. Washington, D.C. 20006 Brent R. Harris Pacific Investment Management Company LLC 650 Newport Center Drive Newport Beach, California 92660 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x Immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for effectiveness of this Post-Effective Amendment No. 88 to its Registration Statement under Rule 485(b) of the 1933 Act and has duly caused this Post-Effective Amendment No. 88 to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Washington in the District of Columbia on the 16 th day of May, 2017. PIMCO VARIABLE INSURANCE TRUST By: Peter G. Strelow* President Pursuant to the requirements of the 1933 Act, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: Signature Title Date Brent R. Harris* Trustee May 16, 2017 Douglas M. Hodge* Trustee May 16, 2017 George E. Borst** Trustee May 16, 2017 JenniferHoldenDunbar** Trustee May 16, 2017 Kym M. Hubbard** Trustee May 16, 2017 Gary F. Kennedy** Trustee May 16, 2017 Peter B. McCarthy** Trustee May 16, 2017 Ronald C. Parker** Trustee May 16, 2017 Peter G. Strelow* President (Principal Executive Officer) May 16, 2017 Trent W. Walker* Treasurer (Principal Financial and Accounting Officer) May 16, 2017 *, **By: /s/ BRENDAN C. FOX Brendan C. Fox as attorney-in-fact * Pursuant to power of attorney dated May 10, 2016 filed with Post-Effective Amendment No. 85 to Registration Statement No. 333-37115 on February 23, 2017. ** Pursuant to power of attorney dated February 14, 2017 filed with Post-Effective Amendment No. 85 to Registration Statement No. 333-37115 on February 23, 2017. EXHIBIT LIST EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
